Title: From Thomas Jefferson to Edmund Bacon, 13 October 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                                                
                            Sir
                     
                            Washington Oct. 13. 06.
                        

                        I inclose you 240. Dollars which be pleased to pay as follows.
                  
                     
                        
                           
                           
                           D
                           
                               c
                           
                        
                        
                           to 
                           
                           Hancock Allen
                           92.
                           80
                           the amt of his former acct
                        
                        
                           
                           James Walker
                           100.
                           
                           
                        
                        
                           
                           Paul Uliyate
                           25.
                           06
                           
                        
                        
                           
                           Wm. Shelton
                           6.
                           75
                           
                        
                        
                           
                           T. M. Randolph
                           12.
                           
                           
                        
                        
                           
                           surplus on acct
                           
                              3.
                           
                           
                              39
                           
                           
                        
                        
                           
                           
                           240
                           
                           
                        
                     
                  
                        
                            Th: Jefferson
                     
                        
                    